Citation Nr: 0101880	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
May 1959, and active air service from April 1961 to October 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
service connection for diabetes mellitus.  In November 2000, 
the veteran testified at a Board hearing at the RO with 
respect to this issue.

By January 2001 written presentation, the veteran's 
representative raised the matter of whether the veteran filed 
a timely substantive appeal of an August 1999 rating decision 
denying service connection for a low back disability, right 
and left hip disabilities, and chronic obstructive pulmonary 
disease (COPD).  That matter has not been developed for 
appeal and is addressed below.  


REMAND

There has been a significant change in law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  In 
this case, recent VA outpatient treatment records contain 
notations of diabetes mellitus; however, the veteran has not 
been afforded VA medical examination for the purpose of 
obtaining an opinion regarding the etiology of that 
condition.

The Board notes that VA has recently proposed a rule which 
would amend 38 CFR § 3.309(e) by adding diabetes to the list 
of diseases presumptively connected with exposure to Agent 
Orange.  See 66 Fed. Reg. 2376 (2001).  This rule implements 
a decision of the Secretary that there is a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of Type 2 diabetes.  (Under 38 CFR § 
3.307(a)(6)(iii), a veteran who served in Vietnam and 
develops a disease listed in § 3.309(e) is presumed to have 
been exposed to herbicides).  In this case, the record shows 
that the veteran served as a security guard at Phu Cat Air 
Base in Vietnam in 1967.

Additionally, due to the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Moreover, as the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, as noted above, in January 2001 written argument the 
veteran's representative raised the matter of whether the 
veteran filed a timely substantive appeal of an August 1999 
rating decision which denied service connection for a low 
back disability, right and left hip disabilities, and COPD.  

The record shows that by August 1999 rating decision, the RO 
denied service connection for pulmonary, left and right hip, 
and low back disabilities.  The veteran was reportedly 
notified of this determination by letter on September 7, 
1999.  After his Notice of Disagreement was received at the 
RO in March 2000, the RO issued a Statement of the Case 
addressing these issues on July 13, 2000.  On September 19, 
2000, the RO received a VA Form 9 on which the veteran 
checked a box indicating that he wished to appeal all of the 
issues listed in the Statement of the Case.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board consists of a timely-filed Notice of Disagreement 
and, after a Statement of the Case has been furnished, a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2000).  To be considered timely, a 
Notice of Disagreement must be postmarked within one year 
from the date that the RO mails notice of the adverse 
determination.  38 C.F.R. § 20.302 (2000).  A substantive 
appeal will be considered timely if it is filed within 60 
days from the date of mailing of the Statement of the Case, 
or within the remainder of the 1-year period from the date of 
mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
The date of the Statement of the Case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 C.F.R. § 
20.302(b) (2000).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2000).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

Pursuant to Marsh v. West, 11 Vet. App. 468 (1998), the Board 
is precluded from determining in the first instance whether 
an appeal has been timely perfected.  Consequently, the 
veteran must be afforded the opportunity to present evidence 
and argument as to whether he filed a timely substantive 
appeal with the August 1999 rating decision denying service 
connection for a pulmonary disability, left hip disability, 
right hip disability, and low back disability.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a 
reasonable opportunity to submit evidence 
and argument on the matter of whether a 
timely substantive appeal has been 
submitted with regard to the August 1999 
rating decision denying service 
connection for low back disability, right 
and left hip disabilities, and COPD.  
Thereafter, the RO should formally 
adjudicate on the matter of whether a 
timely substantive appeal has been 
submitted on these issues.

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran should be informed 
of the right to file a Notice of 
Disagreement with that determination.  If 
a Notice of Disagreement is received, 
appropriate appellate procedures should 
be followed.  

3.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for diabetes.  After securing 
any necessary authorization for the 
release of medical information, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran that have not been previously 
secured.

4.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for VA medical examination for 
the purpose of obtaining an opinion as to 
the etiology and likely date of onset of 
any current diabetes mellitus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to determine 
whether it is at least as likely as not 
that any current diabetes is causally 
related to the veteran's military 
service, or any incident therein.  A 
complete rationale for any opinion 
expressed by the examiner should be 
provided.

5.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), as 
well as any subsequent guidance that is 
provided, including VA regulations, 
General Counsel precedent opinions, and 
pertinent court decisions that are issued 
subsequently.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case, and an opportunity to respond.  
Thereafter, the case should be returned to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


